TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00726-CV



In the Matter of A. O.







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT

NO. 01-360-J395, HONORABLE KEN ANDERSON, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


	Appellant filed an unopposed motion to dismiss her appeal advising that she no
longer desires to pursue this appeal.
	The appeal is dismissed on motion of appellant.  Tex. R. App. P. 42.1(a)(2).


  
					Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellant's Motion
Filed:   February 13, 2003